Judgment unanimously modified, on the law and facts, and, as modified, affirmed, in accordance with the following memorandum: Defendants’ conviction of criminal possession of stolen property in the first degree must be reversed. The only evidence connecting defendants with criminal possession of stolen property came from the testimony of an accomplice who participated in the robbery (and the other crimes charged). The People concede there was no corroboration of this testimony. Subdivision 1 of section 165.65 of the Penal Law provides that one who participated in the larceny may not be convicted of criminal possession of the property taken in the larceny solely upon the testimony of an accomplice in the larceny unsupported by corrobora*946tive evidence tending to connect defendant with such criminal possession. We have examined the remaining issues raised by defendants on appeal and find them to be without merit. (Appeal from judgment of Onondaga County Court, Cunningham, J. — robbery, first degree.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Moule, JJ.